ORDER
PER CURIAM.
Defendant, Antoinette Collins, appeals from a judgment of conviction, after a jury trial, for stealing, third offense. She was sentenced as a persistent offender to imprisonment for ten years. Defendant also appeals from the denial of her Rule 29.15 motion without an evidentiary hearing.
As to defendant’s direct appeal, no jurisprudential purpose would be served by a written opinion. The judgment of conviction is affirmed. Rule 30.25(b).
The judgment of the trial court denying defendant’s Rule 29.15 motion is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).